The plaintiffs petition for certification for appeal from the Appellate Court, 52 Conn. App. 12 (AC 17516), is granted, limited to the following issues:
“1. Whether the Appellate Court properly required the disclosure of documents pertaining to a matter in litigation before the federal court, despite General Statutes (Rev. to 1997) § l-19b (b) (1), which provides that the disclosure requirements of the Freedom of Information Act shall not ‘limit the rights of litigants . . . under the laws of discovery?’
“2. Whether the trial court was barred from applying the Freedom of Information Act to the present case because the legal matter in question was ‘otherwise provided by federal law?’ ”